                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

BRUCE A. WHITE,                                     )
                                                    )
                             Petitioner,            )
                                                    )
                        v.                          )          No. 2:18-cv-00005-JRS-DLP
                                                    )
WARDEN, Wabash Valley Correctional Facility,        )
                                                    )
                             Respondent.            )

                    Order Denying Petition for a Writ of Habeas Corpus
                         and Denying Certificate of Appealability

       Petitioner Bruce A. White seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254,

challenging his murder conviction in Indiana state court case number 20C01-1003-MR-00001.

Respondent has filed his return and Mr. White has replied. For the reasons explained below,

Mr. White’s petition must be denied.

                                       I. Procedural History

       Bruce White was charged on March 1, 2009, in Elkhart County, Indiana, with murder and

felony murder. A jury trial was held December 13-14, 2010, where Mr. White was convicted of

both counts. The trial court dismissed the felony murder conviction due to double jeopardy

concerns. On January 19, 2011, Mr. White was sentenced to sixty-five years imprisonment in the

Indiana Department of Correction.

       On direct appeal to the Indiana Court of Appeals, Mr. White raised two issues challenging

the sufficiency of the evidence used to rebut his claim of self-defense and the length of his

sentence. The appeals court affirmed the conviction and sentence in an unpublished decision on

October 13, 2011. White v. State, No. 20A03-1101-CR-28 (Ind. Ct. App. Oct. 13, 2011); dkt. 13-6.

The Indiana Supreme Court denied a petition to transfer on December 13, 2011. Dkt. 13-9.
       Mr. White filed a petition for state post-conviction relief on September 18, 2012. He

withdrew the petition on May 9, 2013, and refiled a petition on July 24, 2013. Dkt. 13-10. The trial

court held an evidentiary hearing on Mr. White’s claims on April 7, 2016. The trial court denied

the petition on September 27, 2016. On post-conviction appeal, Mr. White asserted an ineffective

assistance of trial counsel claim arguing four acts of deficient performance. Dkt. 13-13. The

Indiana Court of Appeals affirmed the trial court’s denial of post-conviction relief in an

unpublished decision on July 27, 2017. White v. State, No. 20A04-1610-PC-2490 (Ind. Ct. App.

July 27, 2017); dkt. 13-14. The Indiana Supreme Court denied a petition to transfer on December

19, 2017.

       Mr. White filed this habeas corpus action on January 4, 2018.

                                II. Habeas Corpus Legal Standard

       A federal court may grant habeas relief only if the petitioner demonstrates that he is in

custody “in violation of the Constitution or laws . . . of the United States.” 28 U.S.C. § 2254(a).

The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) directs how the Court

must consider petitions for habeas relief under § 2254. “In considering habeas corpus petitions

challenging state court convictions, [the Court’s] review is governed (and greatly limited) by

AEDPA.” Dassey v. Dittmann, 877 F.3d 297, 301 (7th Cir. 2017) (en banc) (citation and quotation

marks omitted). “The standards in 28 U.S.C. § 2254(d) were designed to prevent federal habeas

retrials and to ensure that state-court convictions are given effect to the extent possible under law.”

Id. (citation and quotation marks omitted).

       A federal habeas court cannot grant relief unless the state court’s adjudication of a federal

claim on the merits:




                                                  2
               (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

               (2) resulted in a decision that was based on an unreasonable determination
       of the facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).

       “The decision federal courts look to is the last reasoned state-court decision to decide the

merits of the case, even if the state’s supreme court then denied discretionary review.” Dassey,

877 F.3d at 302. “Deciding whether a state court’s decision ‘involved’ an unreasonable application

of federal law or ‘was based on’ an unreasonable determination of fact requires the federal habeas

court to train its attention on the particular reasons – both legal and factual – why state courts

rejected a state prisoner’s federal claims, and to give appropriate deference to that decision[.]”

Wilson v. Sellers, 138 S. Ct. 1188, 1191-92 (2018) (citation and quotation marks omitted). “This

is a straightforward inquiry when the last state court to decide a prisoner’s federal claim explains

its decision on the merits in a reasoned opinion.” Id. “In that case, a federal habeas court simply

reviews the specific reasons given by the state court and defers to those reasons if they are

reasonable.” Id.

       “For purposes of § 2254(d)(1), an unreasonable application of federal law is different from

an incorrect application of federal law.” Harrington v. Richter, 562 U.S. 86, 101 (2011). “A state

court’s determination that a claim lacks merit precludes federal habeas relief so long as fairminded

jurists could disagree on the correctness of the state court’s decision.” Id. “If this standard is

difficult to meet, that is because it was meant to be.” Id. at 102. “The issue is not whether federal

judges agree with the state court decision or even whether the state court decision was correct.

The issue is whether the decision was unreasonably wrong under an objective standard.” Dassey,

877 F.3d at 302. “Put another way, [the Court] ask[s] whether the state court decision ‘was so

                                                 3
lacking in justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.’” Id. (quoting Richter, 562 U.S. at 103). “The

bounds of a reasonable application depend on the nature of the relevant rule. The more general the

rule, the more leeway courts have in reaching outcomes in case-by-case determinations.” Schmidt

v. Foster, 911 F.3d 469, 477 (7th Cir. 2018) (en banc) (citation and quotation marks omitted).

                                      III. Facts of the Case

       The Indiana Court of Appeals summarized the facts of the case in its decision in

Mr. White’s direct appeal and repeated the same summary in its post-conviction appeal decision:

       On the evening of July 25, 2009, White, Charles Farrell (“Farrell”), and an
       unidentified third man drove to Elkhart[, Indiana,] to purchase two kilo[gram]s of
       cocaine from [James] for a price of $64,000. The men met Daron Tuggle (“Tuggle”)
       at a convenience store, and then followed Tuggle’s vehicle to the Old Farm
       Apartments. Upon their arrival at the apartment complex, the group found James
       and Noble Dennie (“Dennie”) waiting for them. Tuggle, White, and Farrell got out
       of their vehicles and joined James and Dennie, and all five men entered an
       apartment.

       Once inside the apartment, James grabbed two packages of cocaine from a table.
       Farrell asked to look inside the packages, and Tuggle turned toward the kitchen to
       retrieve something to use to open them. At that time, Tuggle heard White tell James
       “give it up, Cuz.” Tuggle turned back around and saw that White was holding a gun
       to James’s head. Tuggle took a step forward, and Farrell pulled out a gun and
       pointed it at Tuggle, telling him not to move. James struggled with White,
       unsuccessfully attempting to disarm him. James then backed away as White
       continued to point the gun at him. Tuggle then heard a gunshot and James fell to
       the ground.

       Multiple other shots were fired, and Dennie knocked Tuggle to the ground. When
       the gunfire stopped, Tuggle looked up and saw that only he and James remained in
       the apartment. Tuggle then got up and went over to check on James, who had been
       shot in the abdomen, but was still breathing. Tuggle called an ambulance, but James
       later died from the gunshot wound. A single .45 caliber bullet was recovered during
       James’s autopsy. The police recovered seven .45 caliber shell casings, all of which
       were fired from one weapon, as well as six 9 [millimeter] shell casings, all of which
       were fired from one [other] weapon. No gun was seen or found on or near James.

       White suffered three gunshot wounds during the shooting, and he later sought
       treatment at a hospital in South Bend. White told the treating nurse that he was

                                                4
       walking near a local restaurant and “minding his own business” when “these guys
       just came up and shot him.” The next morning, after reading about James’s death
       in the newspaper, White fled to Indianapolis, where he stayed at a friend’s
       house . . . . White [later] learned that a warrant had been issued for his arrest, and
       he fled to Atlanta, Georgia. While in Atlanta, . . . White was arrested, and before
       being fingerprinted, he admitted to the Atlanta police that he had shot someone and
       there was a warrant for his arrest in Indiana. Thereafter, White was extradited to
       Indiana and brought to the Elkhart County Jail.

       On March 1, 2010, the State charged White with murder and felony murder. A
       three-day jury trial commenced on December 13, 2010, at which Tuggle testified
       for the State. At the conclusion of the evidence, White was found guilty of murder.
       The trial court held a sentencing hearing on January 6, 2011, and White was
       sentenced to an executed term of sixty-five years in the Department of Correction.

Dkt. 13-6, pp. 2-4.

                              IV. Ground for Habeas Corpus Relief

       A.      Introduction

       Mr. White’s habeas petition presents one issue – whether his trial counsel was ineffective.

Dkt. 2, p. 7. The claim is divided into five subparts, each contending that a specific event or action

was ineffective assistance. These subparts are not separate claims, but individual instances of

performance to be considered together in evaluating the single claim of ineffective assistance of

counsel. Peoples v. United States, 403 F.3d 844, 848 (7th Cir. 2005) (holding that “ineffective

assistance of counsel is a single ground for relief no matter how many failings the lawyer may

have displayed. Counsel’s work must be assessed as a whole; it is the overall deficient

performance, rather than a specific failing, that constitutes the ground of relief.”).

       A criminal defendant has a right under the Sixth Amendment to effective assistance of

counsel. Strickland v. Washington, 466 U.S. 668, 687 (1984). For a habeas corpus petitioner to

establish that “counsel’s assistance was so defective as to require reversal,” he must make two

showings: (1) that counsel rendered deficient performance that (2) prejudiced him. Id. With respect

to the performance requirement, “[t]he proper measure of attorney performance remains simply

                                                  5
reasonableness under prevailing professional norms.” Wiggins v. Smith, 539 U.S. 510, 521 (2003)

(quoting Strickland, 466 U.S. at 688). “[T]o establish prejudice, a ‘defendant must show that there

is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.’” Id. at 534 (quoting Strickland, 466 U.S. at 694).

       When the deferential AEDPA standard is applied to a Strickland claim, the following

calculus emerges:

       Establishing that a state court’s application of Strickland was unreasonable under
       § 2254(d) is . . . difficult. The standards created by Strickland and § 2254(d) are
       both “highly deferential,” [Strickland] at 689, 104 S. Ct. 2052; Lindh v. Murphy,
       521 U.S. 320, 333, n.7 (1997), and when the two apply in tandem, review is
       “doubly” so, Knowles, 556 U.S. at 123. The Strickland standard is a general one,
       so the range of reasonable applications is substantial. 556 U.S. at 123. Federal
       habeas courts must guard against the danger of equating unreasonableness under
       Strickland with unreasonableness under § 2254(d). When § 2254(d) applies, the
       question is not whether counsel’s actions were reasonable. The question is whether
       there is any reasonable argument that counsel satisfied Strickland’s deferential
       standard.

Harrington v. Richter, 562 U.S. 86, 105 (2011).

       The Indiana Court of Appeals set out the same Strickland standard:

       [8] To prevail on a claim that he has received ineffective assistance of counsel, a
       defendant must show deficient performance and prejudice. That is, he must show
       first that counsel’s performance fell below an objective standard of professional
       reasonableness, and second that there is a reasonable probability the outcome of the
       proceeding would have been different but for counsel’s unprofessional errors.
       Counsel’s performance is presumed effective, and all significant decisions are
       presumed to have been made in the exercise of his reasonable professional
       judgment. We defer to counsel’s broad discretion in making tactical and strategic
       decisions.

White v. State, No. 20A04-1610-PC-2490, unpub. mem. dec., 2017 WL 3185284 (Ind. Ct. App.

2017) (citations omitted).

       With this legal framework in mind, the Court turns to Mr. White’s arguments.




                                                  6
       B.      Trial counsel failed to object to a witness’s claim that he had been threatened.

       Daron Tuggle was a participant in the drug deal that led to James’s death. He knew the

individuals involved, although he had just met Mr. White, and he was present when the shoot out

occurred. He testified for the prosecution at Mr. Farrell’s trial and at Mr. White’s later trial.

Mr. Tuggle was in jail at the time of his testimony in both cases. During his testimony in

Mr. White’s trial, the prosecutor asked Mr. Tuggle on re-direct examination whether he had

testified against Mr. Farrell. Mr. Tuggle answered yes, and went on to testify that after his

testimony in Mr. Farrell’s trial that things became problematic for him in the jail, and that threats

had been made against him, his family, and his loved ones. Mr. White’s counsel did not object to

the testimony, nor did he conduct re-cross examination.

       Mr. White argues that his trial counsel’s failure to object to Mr. Tuggle’s testimony was

ineffective assistance of counsel. Dkt. 2, pp. 7-8. In his reply brief, Mr. White correctly recites

Indiana law on testimony that a witness has been threatened. Dkt. 15, pp. 19-23. Because such

testimony could cause a jury to infer that the defendant was the source of the threat, this type of

evidence is generally not allowed in Indiana. See West v. State, 755 N.E.2d 173, 182 (Ind. 2001).

Mr. White contends that had his trial counsel objected to the testimony, the objection would have

been sustained. Dkt. 15, pp. 25-26.

       The Indiana Court of Appeals memorandum decision on Mr. White’s post-conviction

appeal addressed this issue:

       [28] White argues that, had [trial counsel] objected to this testimony as lacking
       foundation, or had [he] cross-examined Tuggle about it, White might have been
       spared the inference that he was the one who threatened Tuggle. It is well settled
       that “threats against potential witnesses [made by the defendant] as attempts to
       conceal or suppress evidence are admissible as bearing upon [the defendant’s]
       knowledge of guilt.” West v. State, 755 N.E.2d 173, 182 (Ind. 2001).




                                                 7
       [29] True, White might have been spared the inference that he personally threatened
       Tuggle – but, as [trial counsel] testified at the post-conviction hearing, White might
       also have been subjected to direct, substantial evidence of it. [Trial counsel] “was
       concerned that the prosecutor . . . tried to create an inference that Mr. White was
       somehow . . . connected with the threats, and [he] didn’t object because [he] thought
       that would only reinforce that [inference].” P.C.R. Tr. p. 10. [Trial counsel] did not
       further cross-examine Tuggle for a similar reason: he “was afraid that something
       might come out that would implicate Mr. White [in] threatening Mr. Tuggle. . . .”
       Id. at 11.

       [30] Whatever collateral inference the prosecutor may have sought to raise, the
       immediate purpose of her redirect examination was to rehabilitate Tuggle's
       credibility by showing that he was not, so to speak, “getting off easy” simply by
       making a deal with the State. This immediate purpose was several inferential steps
       removed from showing White’s knowledge of guilt. It was well within [trial
       counsel’s] reasonable professional judgment not to risk taking those steps on the
       State’s behalf by calling more attention to the threats than necessary.

       [31] [Trial counsel] was not ineffective with respect to Tuggle’s testimony.

White, 2017 WL 3185284.

           The Indiana Court of Appeals held that Mr. White’s trial counsel had a sound strategy

for not objecting to Mr. Tuggle’s threat testimony, and thus trial counsel was not ineffective on

this point. In other words, the Court of Appeals held that there was no deficient performance of

counsel.

           Reviewing this portion of the state court record, this Court cannot find that the Court of

Appeals’ decision was an unreasonable application of clearly established federal law, or that it was

based on an unreasonable determination of the facts in light of the state evidentiary record. See 28

U.S.C. § 2254(d). It is a reasonable application of Strickland to conclude that trial counsel’s

decision to not object to the improper evidence because an objection could reinforce the threat

testimony and perhaps open the door for more incriminating evidence connecting Mr. White to the

threats was a reasonable strategy. “Strategic decisions like these, so long as they are made after a

thorough investigation of law and facts, are ‘virtually unchallengeable.’” Blackmon v. Williams,



                                                  8
823 F.3d 1088, 1103 (7th Cir. 2016) (quoting Strickland, 466 U.S. at 690). This Court must

therefore defer to the state court determination that trial counsel was not ineffective by not

objecting to Mr. Tuggle’s threat testimony.

          C. Trial counsel failed to seek the removal of a potentially biased juror who
         became the jury foreman.

          Mr. White argues that one of the veniremen in his jury trial, Juror W, admitted that he

was well acquainted with both the prosecutor and the trial judge. This juror became the foreman.

Mr. White argues that his trial counsel rendered ineffective assistance for not having Juror W

removed for cause due to his implied bias. Dkt. 2, p. 8.

          The Indiana Court of Appeals discussed a criminal defendant’s Sixth Amendment right

to an impartial jury and the framework and history of addressing claims of juror bias. White,

¶¶ 12-13. It acknowledged that a “juror who is impartial and unbiased in the constitutional sense

‘is one who is able and willing to lay aside his . . . knowledge and opinions, follow the law as

instructed by the trial judge, and render a verdict based solely on the evidence presented in court.’”

Whiting v. State, 969 N.E.2d 24, 28 (Ind. 2012) (in turn citing Irvin v. Dowd, 366 U.S. 717, 722-23

(1961)). The court also acknowledged that “Constitutionally biased jurors must be removed for

cause . . .   and defense counsel may be found constitutionally ineffective for allowing a

constitutionally biased jury to be empaneled.” White, ¶ 12 (citing United States v. Lathrop, 634

F.3d 931, 937-38 (7th Cir. 2011).

          Implied bias is assumed, the court noted, where there is a degree of consanguinity (blood

relationship), the juror has been victimized by the defendant, or where the juror is employed by

the prosecutor’s office. White, ¶ 13 (citing United States v. Brazelton, 557 F.3d 750, 754 (7th Cir.

2009), and Smith v. Phillips, 455 U.S. 209, 222 (1982). The question comes down to whether the

juror’s relationship is “close enough” to assume bias. Brazelton, 557 F.3d at 754.

                                                  9
           The Indiana Court of Appeals then set out what the record revealed about Juror W:

       • At the outset of jury selection, the court self-deprecatingly noted, “[W.] and I are
       acquainted. He’s been a county employee or working for the Veterans Office for
       150 years, and I’ve worked for the county 150 years or so.” Tr. p. 30.2
       • The prosecutor asked W., “Anything about your involvement with county
       government, with the people in county government, you indicated you knew [the
       trial judge], that you think might affect your ability to be fair or impartial in this
       system?” Tr. p. 46. W. answered, “No.” Id.
       • The prosecutor asked W., “Are you familiar with anyone from the prosecutor’s
       office in a friendly way?” Tr. p. 46. W. answered, “Yes.” The prosecutor asked,
       “Any part of those relationships that might affect your ability to be fair and
       impartial?” Id. W. answered, “No.”
       • The prosecutor asked W. whether he was “the type of person that [would] be
       objective and only hold the state and the defense to whatever standard the law
       require[d.]” Tr. p. 51. W. answered, “Yes.” Id. The prosecutor asked, “Are you
       going to want more than what the law requires?” Id. at 52. W. answered, “No.” Id.
       [Trial counsel] never sought to remove W. for cause or by using one of his ten
       allotted peremptory challenges. . . .

White v. State, 2017 WL 3185284 at ¶ 10 (statute citations omitted).

           On this record, the Indiana Court of Appeals found no evidence to support Mr. White’s

argument that Juror W was biased or that implied bias must be assumed:

       [15] The post-conviction court found “no evidence in the record to support
       [White’s] bald assertion” that W. was actually biased. Neither have we. Other than
       the bare fact of his “familiar[ity] with [some]one from the prosecutor’s office,”
       none of W.’s voir dire responses contained even a whisper of bias against White.
       W. three times unequivocally affirmed his willingness and ability to render a fair
       and impartial verdict in accordance with the evidence and the law. That is all the
       constitution required.

White v. State, 2017 WL 3185284 (record citations omitted). It therefore reasoned that because

Juror W was not biased, trial counsel’s performance was not deficient for failing to seek his

removal.

           The court also noted that trial counsel’s failure to use a peremptory challenge to remove

Juror W was not ineffective assistance of counsel. Trial counsel testified at the post-conviction

evidentiary hearing that he believed he had used all ten of his challenges and thought the jury with



                                                 10
Juror W on it “was about as good of a composition as we were going to get given the

circumstances.” Id., ¶ 18. The court found trial counsel “well within the reasonable professional

competence required by the Sixth Amendment.” Id.

          Again, this Court cannot find that the Indiana Court of Appeals’ decision on juror bias

and ineffective assistance was an unreasonable application of clearly established federal law, or

that it was based on an unreasonable determination of the facts in light of the state evidentiary

record. See 28 U.S.C. § 2254(d). This Court must therefore defer to the state court determination

that trial counsel was not ineffective by not attempting to remove Juror W from the jury.

         D. Trial counsel’s opening statement contained an assertion that negated
         Mr. White’s theory of defense.

          Mr. White argues that his theory of defense heading into jury trial was self-defense. His

jury would be instructed that Mr. White found himself in a position of being robbed at gunpoint

by Alphonso James and acted in self-defense when he shot and killed James. But trial counsel’s

opening statement told the jury that Mr. White was at the apartment with Farrell to acquire two

kilograms of cocaine when he found himself being robbed at gunpoint.

          Trial counsel testified at the post-conviction evidentiary hearing that he erred when

making that statement given the law that a person engaged in the commission of a crime is not

entitled to invoke self-defense. Mr. White thus argues that trial counsel negated his self-defense

claim through his ineffectiveness, because the opening statement conceded that Mr. White did not

act in self-defense.

          The Indiana Court of Appeals found the record was contrary to Mr. White’s claim. It

found that the record showed that trial counsel’s opening state informed the jury that Mr. White

was assisting Farrell in the acquisition of two kilograms of cocaine, and while there, found himself

being robbed at gunpoint by James. The court also found that Mr. White’s argument necessarily

                                                11
was founded on a belief that, absent trial counsel’s admission that Mr. White was involved in a

drug deal, the jury would not have known about the drug deal. In rejecting this implied basis, the

court held:

       [25] White appears to believe that, but for [trial counsel’s opening statement], the
       jury would have never heard anything at all about cocaine. This is nothing more
       than wishful thinking. White was never going to have a trial at which his presence
       in James’s apartment went unexplained. It was the theme and theory of the State’s
       case from its opening statement . . . (“Ladies and gentlemen, Alphonso James was
       killed during a drug deal.”), through its closing argument. (“[White was] [t]he man
       who set everything into motion with the weapon and the violence, the man who’s
       been dealing drugs, the man who went to get possession of drugs, the man . . . who
       tried to rob Alphonso James during a drug deal.”). [Trial counsel] could not have
       kept it out of evidence, because it was central to a rebuttal of White’s self-defense
       claim, and any minimally competent prosecutor would have been expected to raise
       it as such.

White, 2017 WL 3185284 (record citations omitted).

          The court further noted that Mr. White’s self-defense claim was presented to the jury.

The jury instructions provided that:

       Because a defendant is committing a crime at the time he is allegedly defending
       himself is not sufficient standing alone to deprive the defendant . . . of the defense
       of self-defense. Rather, there must be an immediate causal connection between the
       crime and the confrontation.

       A person who was actively engaged in the perpetration of a crime may assert self-
       defense if the criminal activity he engaged in did not produce the confrontation
       wherein force was employed.

Id.

          The Indiana Court of Appeals found that trial counsel was not ineffective in this regard.

Because Indiana law allowed Mr. White to assert self-defense even when he was committing

another crime, trial counsel could speak to the fact that Mr. White and others were conducting a

drug deal. The court also noted that the prosecution’s immediately preceding opening statement

had told the jury the entire incident was a drug deal. Id., ¶ 25.



                                                  12
          This Court must again give deference to the state court’s decision. The decision is not

contrary to, and is not an unreasonable application of, clearly defined federal law. It is not based

on an unreasonable determination of the facts. Trial counsel’s strategy of admitting to the jury in

opening statement that Mr. White was involved in a drug deal, an admission that acknowledged

what the prosecution was going to present, was not deficient performance. Mr. White’s self-

defense strategy was not eviscerated and the jury was instructed on the defense.

          Mr. White’s claim on this point is without merit.

              E.     Trial counsel’s failure to object to an improper statement in the
             prosecutor’s closing argument was ineffective assistance of counsel.

          Mr. White next contends his trial counsel was ineffective when he did not object to a

statement made by the prosecutor during her closing argument:

       [White’s exculpatory testimony as to the men’s relative positions in James’s
       apartment before the shooting] just makes absolutely no sense. Now, why is Bruce
       White trying to explain it like that? Because he’s had the benefit, ladies and
       gentlemen, of sitting through the evidence as we all have to explain why the bullet
       had that certain trajectory.

White, 2017 WL 3185284, ¶ 32 (text alteration in original).

          Mr. White argues that this argument was improper because it violated his Sixth

Amendment right to be present at his trial, and therefore trial counsel was ineffective for not

objecting to the statement. His argument depends on his assertion that the prosecution’s closing

argument was improper and that an objection to the statement would have been sustained.

          The Indiana Court of Appeals quickly dispatched this claim by observing that

“Comment[ing] on a testifying defendant’s opportunity to tailor his testimony is constitutionally

permitted, and the trial court could not have sustained an objection to the prosecutor’s comment

here.” Id., ¶ 33. The court applied Portuondo v. Agard, 529 U.S. 61, 69 (2000), which holds that

“[W]hen a defendant takes the stand, his credibility may be impeached and his testimony assailed

                                                13
like that of any other witness. . . . [T]he rules that generally apply to other witnesses – rules that

serve the truth-seeking function of the trial – are generally applicable to him as well.” Id.

(quotations and citations omitted). The court held that trial counsel was not ineffective on this

point.

          The Court of Appeals decision is not contrary to or an unreasonable application of

Portundo, and there is no unreasonable determination of the facts. Portuondo allows exactly this

type of argument, thus the trial court would not have sustained an objection to it. Trial counsel was

not ineffective and Mr. White’s claim is without merit.

         F.    Trial counsel rendered ineffective assistance of counsel with regard to
         a jury instruction on voluntary manslaughter.

          Mr. White’s last argument that trial counsel was ineffective concerns his handling of a

jury instruction on voluntary manslaughter. At the start of the trial, trial counsel’s proposed

instructions included a proposed instruction on voluntary manslaughter. After the evidence closed

and the parties met with the trial judge to finalize jury instructions, trial counsel agreed with the

trial judge and prosecutor that there was no evidence of sudden heat. Thus the trial court did not

give that instruction to the jury. Mr. White argues that trial counsel was ineffective for “not

demanding” the instruction be given, or for not making a record for appeal on the issue. Dkt. 2,

pp. 9-10. Most of his briefing on this issue argues that there was evidence to support the instruction.

This Court’s review does not address that question, but is limited to assessing whether the Indiana

Court of Appeals’ decision on this issue (whether trial counsel was ineffective) was contrary to or

an unreasonable application of federal law. 28 U.S.C. § 2254(d).

          The respondent acknowledges that in Indiana voluntary manslaughter is a lesser included

offense of murder. It is proved with all of the elements of murder plus the added mitigating

evidence of “sudden heat.” See Champlain v. State, 681 N.E.2d 696, 701-02 (Ind. 1997).

                                                  14
           Trial counsel testified at the post-conviction evidentiary hearing that there was no

evidence of sudden heat, as that concept is defined in Indiana, and therefore it was not necessary

to preserve the issue for appeal. Indiana defines sudden heat as “sufficient provocation to excite in

the mind of the defendant such emotions as anger, rage, sudden resentment, or terror, . . . or excited

emotions . . . sufficient to obscure the reason of an ordinary man.” Champlain v. State, 681 N.E.2d

696, 702 (Ind. 1997). Sudden heat “prevent[s] deliberation, exclud[es] malice, and render[s] a

person incapable of cool reflection.” Dearman v. State, 743 N.E.2d 757, 761 (Ind. 2001).

           He also testified that he had an “all or nothing” strategy about the defense and

instructions. White, 2017 WL 3185284, ¶ 38. The court quoted trial counsel’s testimony on this

issue:

         I think a large part of that was, you know, I was of the opinion that I was presenting
         an all or nothing defense; and, you know, some of the other instructions[,
         particularly as to self-defense,] would have been contradictory and, you know
         . . . .[tended] to establish a basis . . . for a compromise [ ] verdict. . . . [F]rom a
         lawyer’s standpoint, when lawyers present contradictory arguments, then jurors
         give[ ] the lawyers less credibility in terms of their presentation, and that . . . tends
         to have an impact on the client’s position.

Id.

           In 2008 the Indiana Supreme Court wrote on these points:

         [A] voluntary manslaughter instruction in the absence of evidence of sudden heat
         can prejudice a defendant. One legitimate trial strategy for the defendant in a
         murder trial is an “all-or-nothing” one in which the defendant seeks acquittal while
         realizing that the jury might instead convict of murder. In a situation where a jury
         must choose between a murder conviction and an acquittal, the defendant might
         well be acquitted. But if the jury has voluntary manslaughter as an intermediate
         option, the defendant might be convicted of voluntary manslaughter as a
         “compromise.” Such a verdict is inappropriate if unsupported by any evidence of
         sudden heat; moreover, an unsupported voluntary manslaughter instruction
         deprives the defendant of the opportunity to pursue a legitimate trial strategy.

Watts v. State, 885 N.E.2d 1228, 1233 (Ind. 2008). The Indiana Supreme Court also held that in

the absence of evidence of sudden heat, it is error for a trial court to give a voluntary manslaughter

                                                    15
instruction. Id., 885 N.E.2d at 1232.

          The Court of Appeals also addressed Mr. White’s contention that there was sufficient

evidence to require a voluntary manslaughter instruction to be given:

       [40] The portions of his own testimony White quotes here as creating a serious
       evidentiary dispute over sudden heat do no such thing. White testified that James
       pressed a gun to his side and that White then “kind of panicked . . . like, jumped. . . .
       [I]t was more or less because of how hard he poked me with the gun. It kind of like
       hurted me like being touched with something cold to make me jump. . . .” White
       tried to shake James off and then the shooting started. White took cover for “13 to
       15 seconds” before he “went to retrieve [his] gun” from his pants pocket and
       returned fire. In other words, White testified that he was startled and then took
       reasonable measures to defend himself. He did not testify that sudden rage or terror
       obscured his reason and rendered him incapable of cool reflection. Had the issue
       been presented to us on direct appeal, we could not have found that refusing White’s
       tendered voluntary manslaughter instruction was an abuse of the trial court’s
       discretion. Thus, White was not prejudiced by [trial counsel’s] failure to object to
       the trial court’s proposed final instructions.

White, 2017 WL 3185284 (record citations deleted).

          Applying Watts in light of its review of the evidence, and considering trial counsel’s

testimony, the Court of Appeals held that “[i]t was not deficient for [trial counsel] to conclude that

a voluntary manslaughter instruction legally and rhetorically undermined White’s best chance for

acquittal.” White, 2017 WL 3185284, ¶ 38.

          The court also found that the failure to preserve the issue for appeal did not prejudice

Mr. White. Id., ¶ 39. The court found that “the post-conviction court – and presumably the trial

court – found no ‘cognizable evidence of sudden heat. [White’s] bald assertion that he acted in

sudden heat just after the drug transaction . . . is not supported by the evidence presented at trial.’”

Id. (record citation omitted). Had Mr. White presented a direct appeal issue that the trial court erred

by not giving a voluntary manslaughter instruction, the Court of Appeals held that it would not

have found the trial court abused its discretion. Therefore, the court held, Mr. White had failed to

show prejudice and thus trial counsel was not ineffective. Id., ¶¶ 40-41.

                                                  16
          The Court of Appeals’ holding on the instruction issue rests on state law, and it found

no error. When reviewing an ineffective assistance of counsel claim raised in a § 2254 petition,

“[a] federal court cannot disagree with a state court’s resolution of an issue of state law.” Miller v.

Zatecky, 820 F.3d 275, 277 (7th Cir. 2016). But the court also held Mr. White had not suffered

prejudice. That finding, one of Strickland’s two prongs, is not contrary to or an unreasonable

application of federal law, and there is no unreasonable determination of the facts. Trial counsel

pursued a time-honored “all or nothing” approach to the jury instructions, which is a strategic

decision. Thus there is no deficient performance. Trial counsel was not ineffective and Mr. White’s

claim is without merit.

                                           V. Conclusion

          Finding no instances of deficient performance, the Court nevertheless assesses the

cumulative effect of the alleged instances of deficient performance, and finds no ineffective

assistance of counsel. Trial counsel was not ineffective under the standard explained in Strickland.

Mr. White’s petition for a writ of habeas corpus is therefore denied.

                                 VI. Certificate of Appealability

       “A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

court does not enjoy an absolute right to appeal.” Buck v. Davis, 137 S. Ct. 759, 773 (2017).

Instead, a state prisoner must first obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1).

“A certificate of appealability may issue . . . only if the applicant has made a substantial showing

of the denial of a constitutional right.’” 28 U.S.C. § 2253(c)(2). In deciding whether a certificate

of appealability should issue, “the only question is whether the applicant has shown that jurists of

reason could disagree with the district court’s resolution of his constitutional claims or that jurists




                                                  17
could conclude the issues presented are adequate to deserve encouragement to proceed further.”

Buck, 137 S. Ct. at 773 (citation and quotation marks omitted).

       Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

Courts requires the district court to “issue or deny a certificate of appealability when it enters a

final order adverse to the applicant.” Mr. White’s five instances of trial counsel’s performance do

not meet the Strickland tests for ineffective assistance of counsel. Jurists of reason would not

disagree with this Court’s resolution of his claims and nothing about the claims deserve

encouragement to proceed further. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.



Date: 5/13/2019




Distribution:

Bruce A. White
104961
Wabash Valley Correctional Facility - Inmate Mail/Parcels
Electronic Service Participant – Court Only

Chandra Hein
INDIANA ATTORNEY GENERAL
302 West Washington Street
Indiana Government Center South, Fifth Floor
Indianapolis, IN 46204




                                                18
